Exhibit 10.39

TANDEM AWARD AGREEMENT

UNDER THE

NEW MEDIA INVESTMENT GROUP INC.

NONQUALIFIED STOCK OPTION AND INCENTIVE AWARD PLAN

This Tandem Award Agreement (this “Agreement”) is made effective as of [DATE]
(the “Grant Date”), by and between New Media Investment Group Inc., a Delaware
corporation (the “Company”), and FIG LLC, a Delaware limited liability company
and the Manager of the Company (together with its subsidiaries and affiliates,
the “Manager”), and [                ] (the “Optionee”). Capitalized terms not
defined herein shall have the meaning ascribed to them in the New Media
Investment Group Inc. Nonqualified Stock Option and Incentive Award Plan,
adopted on [DATE], 2014 (the “Plan”).

Pursuant to the Plan, effective as of the Grant Date, the Optionee is granted,
on the terms and conditions set forth herein (and subject to the terms and
provisions of the Plan), a nonqualified stock option (“Stock Option”) that is
tandem to the stock option that was granted to the Manager on [DATE] (such
award, the “Manager Award” and such date, the “Manager Award Date”).

1. Tandem Award. The Stock Option shall constitute a Tandem Award to the Manager
Award, pursuant to the terms of the Plan. The term of the Stock Option may not
be greater than the term of the Manager Award. The Manager shall not exercise
the related Manager Award at any time while the Stock Option remains outstanding
and, upon the Optionee’s exercise of the Stock Option, the related Manager Award
shall terminate. If the Stock Option is forfeited, expires or is cancelled for
any reason without being exercised by the Optionee, the related Manager Award
shall again become exercisable by the Manager, in accordance with its terms.

2. Shares of Stock and Stock Option Price. The Stock Option entitles the
Optionee to purchase [                ] shares of Company common stock, par
value $0.01 per share (“Stock”), at an exercise price (the “Stock Option Price”)
of $[AMOUNT], subject to adjustment as set forth in the Plan.

3. Period of Stock Option. This Agreement and the term of the Stock Option shall
commence on the Manager Award Date and shall terminate as set forth herein.

4. Vesting.

(a) Subject to the provisions of the Plan and this Agreement, the Stock Option
shall vest as to 1/30th of the shares of Stock subject to such Stock Option on
the first calendar day of each of the thirty (30) months following the Manager
Award Date (such that the Stock Option shall be partially vested on the Grant
Date). At any time, the portion of the Stock Option which has become vested as
described in this Section 4 is hereinafter referred to as the “Vested Portion”
and the portion of the Stock Option that has not become vested is hereinafter
referred to as the “Unvested Portion”.

(b) Anything to the contrary in this Agreement notwithstanding, but subject to
Section 6(b) hereof, any notice period following the date on which the Optionee
gives or receives notice of termination of employment shall be disregarded for
purposes of the vesting of the Stock Option, and vesting shall cease on the date
such notice is given or received.

(c) Anything to the contrary in the Plan notwithstanding, the Stock Option shall
not be subject to accelerated vesting or become fully exercisable by reason of a
“Change in Control,” as defined under the Plan.

5. Period of Exercise. Subject to the provisions of the Plan and this Agreement,
the Optionee may exercise the Vested Portion at any time during the [ALTERNATIVE
A: twelve (12) month period beginning on the January 1st immediately following
date on which the Stock Option becomes fully vested]/[ALTERNATIVE B:

 

1



--------------------------------------------------------------------------------

period beginning on the [MONTH] 1st immediately following the date on which the
Stock Option becomes fully vested and ending on December 31st of such year] (the
“Exercise Period”). To the extent unexercised during the Exercise Period, the
Stock Option shall terminate immediately upon the expiration of the Exercise
Period.

6. Termination of Employment.

(a) In the event that the Optionee’s employment with the Manager shall terminate
on account of voluntary termination by the Optionee or termination of employment
by the Manager without Cause (other than a termination without Cause following a
Fortress Change in Control (as defined below)), the Vested Portion shall be
exercisable from the date of such termination (the “Termination Date”) until the
date that is sixty (60) days following the Termination Date, on which date it
shall expire (the “Expiration Date”); provided, however, that the Vested Portion
shall be forfeited unless the Optionee executes and delivers to the Manager (and
does not revoke) prior to exercise and within forty-five (45) days following the
Termination Date a separation and release agreement in a form satisfactory to
the Manager (a “Release”) and the Vested Portion may not be exercised prior to
the expiration of any revocation period applicable to such Release (“Release
Date”); and (ii) the Unvested Portion shall expire as of the close of business
on the Termination Date.

(b) In the event that the Optionee’s employment with the Manager shall terminate
on account of termination of employment by the Manager without Cause within
twelve (12) months following a Fortress Change in Control, death or Disability,
the Stock Option shall fully vest and be exercisable from the Termination Date
until the Expiration Date; provided, however, that the Stock Option shall be
forfeited unless the Optionee (or, if applicable, the Optionee’s estate)
executes and delivers to the Manager (and does not revoke) a Release prior to
exercise and within forty-five (45) following the Termination Date and the
Option may not be exercised prior to the Release Date.

(c) The period following the Release Date and ending on the Expiration Date
shall hereinafter be referred to as the “Post-Termination Exercise Period”.

(d) In the event that Optionee’s employment is terminated for Cause, the Stock
Option (whether vested or unvested) shall expire at the commencement of business
on the Termination Date.

(e) Anything to the contrary in this Section 6 notwithstanding, if the sixty
(60) day period referenced above begins in one taxable year and ends in the
subsequent taxable year, the Post-Termination Exercise Period shall in all
events be limited to the subsequent taxable year.

(f) For purposes of this Section 6:

(i) “Cause” shall mean (i) the Optionee’s commission of an act of fraud or
dishonesty in the course of the Optionee’s service to the Manager; (ii) the
Optionee’s indictment, conviction or entering of a plea of nolo contendere for a
crime constituting a felony or in respect of any act of fraud or dishonesty;
(iii) the Optionee’s commission of an act which would make the Optionee subject
to being enjoined, suspended, barred or otherwise disciplined for violation of
federal or state securities laws, rules or regulations, including a statutory
disqualification; (iv) the Optionee’s gross negligence or willful misconduct in
connection with the Optionee’s employment by the Manager; (v) the Optionee’s
breach of any non-competition, non-solicitation, confidentiality or proprietary
rights provisions set forth in any agreement or arrangement (including an offer
letter or a restrictive covenant agreement) with the Manager or any of its
affiliates, (vi) the Optionee’s commission or omission of any act that could
result in or might reasonably be expected to be a substantial factor resulting
in the termination of the Manager or any of its affiliates, for cause under any
material management, advisory or similar agreements of the Manager or any of its
affiliates; or (vii) the Optionee’s commission of any material breach of any of
the provisions or covenants set forth in any agreement or arrangement (including
an offer letter or a restrictive covenant agreement) with the Manager or any of
its affiliates; provided, however, that discharge

 

2



--------------------------------------------------------------------------------

pursuant to this clause (vii) shall not constitute discharge for “Cause” unless
the Optionee has received written notice from the Manager stating the nature of
such breach and affording the Optionee an opportunity to correct fully the
act(s) or omission(s), if such a breach is capable of correction, described in
such notice within ten (10) days following the Optionee’s receipt of such
notice.

(ii) A “Fortress Change in Control” shall be deemed to have occurred if a
“Change in Control” is deemed to have occurred under the Amended and Restated
Fortress Investment Group LLC 2007 Omnibus Equity Incentive Plan that
constitutes a change in the ownership or effective control of Fortress
Investment Group LLC (“Fortress”) or a change in ownership of a substantial
portion of the assets of Fortress under Section 409A of the Code (a “Qualifying
Change of Control”), other than a Qualifying Change of Control that results
(upon closing of the transaction that triggers the Qualifying Change of Control)
in the common equity of Fortress no longer being publicly traded.

7. Exercise of Option. The Stock Option Price may be paid in cash delivered to
the Company or such cashless exercise procedures as permitted by the Plan and
approved by the Manager in its sole discretion (including, without limitation:
(i) by withholding from shares of Stock otherwise issuable upon exercise of such
Stock Option or (ii) in the form of unrestricted Stock already owned by the
Optionee which has a Fair Market Value on the date of surrender equal to the
aggregate Stock Option Price of the Shares with respect to which the Stock
Option is being exercised).

8. Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), to the extent subject thereto, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, the Optionee shall not be considered
to have terminated employment with the Manager for purposes of any payments
under this Agreement (including delivery of shares of Stock) which are subject
to Section 409A of the Code until the Optionee has incurred a “separation from
service” from the Manager within the meaning of Section 409A of the Code. Each
amount to be paid or benefit to be provided under this Agreement shall be
construed as a separate identified payment for purposes of Section 409A of the
Code. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement (including delivery of shares of Stock) or any other amounts
payable under any plan, program or arrangement of the Company or any of its
affiliates during the six (6) month period immediately following the Optionee’s
separation from service shall instead be paid on the first business day after
the date that is six (6) months following the Optionee’s separation from service
(or, if earlier, the Optionee’s date of death). Neither the Manager nor the
Company makes any representation that any or all of the payments described in
this Agreement will be exempt from or comply with Section 409A of the Code and
makes no undertaking to preclude Section 409A of the Code from applying to any
such payment.

9. Acknowledgements. The Optionee acknowledges that in the event the Optionee
exercises the Stock Option:

(a) No shares of Stock will be issued pursuant to the exercise of the Stock
Option unless the exercise thereof and the issuance and delivery of such shares
of Stock comply with all relevant provisions of law, including without
limitation, the Securities Act of 1933, as amended (the “1933 Act”), the
Securities Exchange Act of 1934, as amended, and the requirements of any stock
exchange upon which the Stock may then be listed, and will be further subject to
the approval of counsel for the Company with respect to such compliance;

(b) The shares of Stock may not be registered on any registration statement
under the U.S. securities laws, and the Company shall have no obligation to
register the Stock Option or the shares of Stock on any such registration
statement, in which case, accordingly, the certificate for such shares of Stock
will include a legend deemed by the Company appropriate to reflect restrictions
on transfer thereof pursuant to such securities laws; and

 

3



--------------------------------------------------------------------------------

(c) The Optionee will, accordingly, not be able to sell, assign, pledge or
otherwise transfer any shares of Stock acquired upon exercise of the Stock
Option without compliance with such securities laws and unless an exemption from
the registration requirements of the U.S. securities laws is available in
connection with the applicable transaction (such as a transfer made in
compliance with Rule 144 under the 1933 Act).

10. Notices. All noticed or other communications under this Agreement shall be
given in writing as follows:

(a) if to the Optionee, at the address of the Optionee as it appears on the
signature page to this Agreement or at such other place as the Optionee shall
have designated by notice as provided herein;

(b) if to the Company, at New Media Investment Group Inc., 1345 Avenue of the
Americas, 46th Floor, New York, New York 10105, Attention: General Counsel; and

(c) if to the Manager, at FIG LLC, 1345 Avenue of the Americas, 47th Floor, New
York, New York 10105, Attention: General Counsel.

Any such notice shall be deemed effective upon receipt thereof by the addressee.

11. No Right to Continued Employment. Nothing in the Plan or this Agreement
shall confer upon the Optionee any right to continue in the Manager’s employ or
shall interfere with or restrict the right of the Manager to terminate the
Optionee’s employment at any time for any reason whatsoever.

12. Tax Withholding. The Optionee shall, no later than the date as of which the
value of the Tandem Award first becomes includible in the gross income of the
Optionee for federal and/or state income tax purposes, pay to the Company
(unless otherwise directed by the Company) any federal, state, or local taxes of
any kind that are due and required by law to be withheld with respect to the
Tandem Award by cash and/or a certified cashier’s check payable to the Company.

13. Governing Law. This Agreement shall be governed by, interpreted under and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choices of laws, of the State of Delaware applicable
to agreements made and to be performed wholly within the State of Delaware.

14. No Assignment. Notwithstanding anything to the contrary in this Agreement or
in the Plan, neither this Agreement nor any rights granted herein shall be
assignable by the Optionee.

15. Necessary Acts. The Optionee hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Agreement, including but not limited to all acts and
documents related to compliance with federal and/or state laws.

16. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties hereto with
any such modification (if any) to become a part hereof and treated as though
contained in this original Agreement. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.

17. Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding among the parties as to the subject matter hereof.

 

4



--------------------------------------------------------------------------------

18. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.

19. Counterparts; Electronic Signature. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall be deemed to be one and the same instrument. Your
electronic signature of this Agreement shall have the same validity and effect
as a signature affixed by your hand.

20. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.

21. Memorialization of Agreement. The Optionee is signing this Agreement on the
date set forth below to memorialize the grant of this Stock Option as previously
communicated to the Optionee.

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth below.

 

FIG LLC  

By 

     

 

Print Name:

     

 

Title: 

     

 

NEW MEDIA INVESTMENT GROUP INC.

 

By 

     

 

Print Name:

     

 

Title: 

     

 

OPTIONEE

 

Signature

     

 

Print Name:

     

 

Address:

     

 

Date:

     